Citation Nr: 1718433	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating in excess for bilateral hearing loss, rated 0 percent prior to April 21, 2015, and 10 percent as of April 21, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from August 1966 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied a rating in excess of 0 percent for a bilateral hearing loss disability.  In January 2015, the Board remanded the appeal for further development.  In April 2015, the RO granted an increased rating of 10 percent, effective April 15, 2015, the date of the most recent VA examination, based on additional evidence of worsening.


REMAND

On remand, the Board directed the RO to contact the examiner of a June 2013 VA audiology examination to determine whether or not the speech recognition test at that time was conducted under the Maryland CNC as required by 38 C.F.R.§ 4.85(a).  Savage v. Shinseki, 24 Vet. App. 259 (2010) (When a private examination report is unclear or not suitable for rating purposes and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or explain why such clarification was not needed.)  If a negative response was received, the RO was directed to document that in the file, and to notify the Veteran.  The file contains no documentation of any efforts made by the RO to contact the examiner, nor does it contain any documentation of notification to the Veteran regarding that issue.  Results of the inquiry could impact the potential effective date of the 10 percent disability rating.

Accordingly, the case is REMANDED for the following action:

1.  Contact the audiologist who performed the June 2013 VA hearing aid consultation and inquire as to whether speech discrimination testing was conducted using the Maryland CNC test.  If a negative response is received, document the claims file.  If no response is received, efforts to secure clarification must be documented in the claims file and the Veteran must be notified.  

2.  Schedule the Veteran for a VA audiology examination.  The examiner must review the claims file and should note that review in the report.  The examiner should provide audiometric findings and administer the Maryland CNC word test to obtain speech recognition scores.  The examiner should describe the functional effects of the Veteran's hearing loss on everyday life, to include employment.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

